UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53399 China Golf Group, Inc. (Exact name of registrant as specified in its charter) Delaware 75-3264747 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) China Merchants Tower, Suite 1503 161 Lujiazui East Road, Shanghai,PRC 20001 (Address of principal executive offices) (Zip Code) 011-86-21 5876 5017 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS As of November 22, 2010, the Company had 33,064,569 shares of common stock, par value $.001 per share (the “Common Stock”) issued and outstanding. 2 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements. 4 Condensed Consolidated Balance Sheets (Unaudited) 4 As of September 30, 2010and December 31, 2009 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for 5 the Three Months and the Nine Months Ended September 30, 2010 and 2009 (Unaudited) Condensed Consolidated Statements of Cash Flows 6 for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) Notes to the Interim Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures. 31 PART II OTHER INFORMATION Item 6. Exhibits 31 Signatures 32 Exhibits/Certifications 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements CHINA GOLF GROUP, INC. (Formerly Alpine Alpha 2, Ltd.) CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Advance to vendors - Short term loan receivable - Other current assets Total current assets Property, plant and equipment, net Investment Advances - Security Deposit - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable Convertible promissory note - Tax payable Advance from customers - Related party payable - Other accrued expenses Total current liabilities Warrant Liabilities - Total liabilities - Commitment and contingency Stockholders' equity Proferred stock, $0.001 par, 1,000,000 shares authorized none issued and outstanding - - Common stock, $0.001 par value, 50,000,000 shares authorized, 33,064,569 shares and 24,737,500 shares issued and outstanding ,respectively Additional paid in capital Subscription receivable ) ) Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CHINA GOLF GROUP, INC. (Formerly Alpine Alpha 2, Ltd.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the three months ended September 30, For the nine months ended September 30, Net sales $ Costs of sales Gross profit General and administrative expenses Income (loss) from operations ) ) Other income (expense) Interest income Loss from Change of Fair value of Warrant liability ) - ) Total other income( expense) - - Income (loss) before income taxes ) ) Income taxes provision -Current - -Deferred - - ) Total income tax provision Net income (loss) ) ) Other comprehensive income: Foreign currency translation adjustment Comprehensive income $ ) $ ) $ $ Earnings per share -Basic $ ) $ ) $ $ -Diluted $ ) $ ) $ $ Weighted average common shares outstanding -Basic -Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 CHINA GOLF GROUP, INC. (Formerly Alpine Alpha 2, Ltd.) CONDENSEDCONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended September 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to operating activities Depreciation and amortization Bad debt - Deferred tax(benefit) - ) Warrant issued for service - Loss from change in fair value of Warrant liability - Changes in assets and liabilities: (Increase) decrease in - Restricted cash - Accounts receivable ) ) Construction costs in excess of billings - Advance to vendors ) ) Prepaid expenses and other current assets ) - Long term Security deposit ) - Increase (decrease) in - Accounts payable and other payable Advance from customers - Accrued expenses ) Tax payables ) Net cash provided by (used in) operating activities ) Cash flows from investing activities Loan receivable ) - Investment advance ) - Purchase of fixed assets ) - Net cash used in investing activities ) - Cash flows from financing activities Proceeds from related party payable Capital contribution by shareholders Proceeds from issuance of common stock Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $
